EXHIBIT 10.63

Kings Pointe Capital, Inc.

515 Alta Vista Way ♦ Laguna Beach, CA. 92651

Phone:  (949) 715-7139 ♦ Fax:  (949) 715-7149 ♦ Email:  charliefuentes@cox.net




June 1, 2006




 FEE AGREEMENT







Between:

Cord Blood America, Inc.

Matthew Schissler – CEO

9000 West Sunset Blvd. Suite 400

West Hollywood, CA. 90069




And:

Kings Pointe Capital, Inc.

515 Alta Vista Way

Laguna Beach, CA. 92651




Re:

Fee Agreement




Cord Blood America, Inc. (“CBAI”) engages Kings Pointe Capital, Inc. (“KPC”)
acting as a “FINDER” to provide the introduction services to assist Cord Blood
America, Inc. by introducing Cord Blood America, Inc. and its agents to sources
for capital infusion into Cord Blood America, Inc. business.




1.

Introduction to persons who can arrange infusion of money by Private Placement
(504, 506, Reg. A or SB2), a stock block purchase, or other institutional or
private source of capital into Cord Blood America, Inc.;




If  Cord Blood America, Inc. reaches an agreement to transact business with any
such person (and/or with the successors or assigns of such persons, and/or with
persons to whom such persons in turn introduce Cord Blood America, Inc.,
(hereinafter referred to as Kings Pointe Capital, Inc. Network) which results in
the infusion of capital into Cord Blood America, Inc. (or its subsidiaries,
partners or affiliates), as described above, or in any other fashion, Cord Blood
America, Inc. agrees to pay Kings Pointe Capital, Inc. a “FEE” as follows:




A.

A “CASH FEE” equal to 10% of gross funds raised, generated or arranged for by
way of (infusion of money by bank line, or other institutional or private source
of capital, as loans to and/or convertible debt) and/or (licensing agreements,
distribution agreements, or other contractual arrangements) which generates
funds for Cord Blood America, Inc. directly or indirectly, by the Kings Pointe
Capital, Inc. Network.  “CASH FEE” is due and payable upon funding.




This Agreement can be terminated by either party upon receipt by the other party
of 90 days’ written notice.  In the event of such termination, Kings Pointe
Capital, Inc. shall be entitled to be paid the above “FEES” on any transaction
which is consummated within 36 months following the date of termination, and
occurs between Cord Blood America, Inc. and Kings Pointe Capital, Inc. Network
who was introduced to Cord Blood America, Inc. during the term of this
Agreement.








COMPANY INITIALS __________       PAGE 1 of 2       KPC INITIALS __________




--------------------------------------------------------------------------------

 FEE AGREEMENT







The person executing this Agreement hereby represents that their signature is
duly authorized to bind Cord Blood America, Inc. to this Agreement.




CORD BLOOD AMERICA, INC. acknowledges:




A.)

Kings Pointe Capital, Inc. is not a licensed securities broker or dealer;




B.)

Kings Pointe Capital, Inc. is not undertaking to sell securities;




C.)

Kings Pointe Capital, Inc. functions will be solely to make introductions.




This Agreement may be executed in Kings Pointe Capital, Inc. counterparts, each
of which may be deemed a part of this Agreement.  This Agreement shall be
governed and construed in accordance with the laws of the State of California.




If any legal action is necessary to enforce or interpret the terms of this
Agreement, it shall be brought exclusively in Orange County, California; and the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which that party may
be entitled.  




This provision shall construe as applicable to the entire contract.  If any
provision of this Agreement is found to be invalid by any court, the invalidity
of such provision shall not affect the validity of the remaining provisions
hereof.







Agreed to and accepted in May 26, 2006







CORD BLOOD AMERICA, INC.

KINGS POINTE CAPITAL, INC.







_______________________________  

______________________________

MATTHEW SCHISSLER

CHARLIE FUENTES

CEO

MANAGING DIRECTOR








PAGE 2 of 2


